PER CURIAM:
Theodore Joseph Bowles appeals the district court’s order granting judgment to his former employer as a matter of law following a bench trial on his claim that he was a victim of retaliation discrimination under the Americans with Disabilities Act *890(“ADA”). On appeal, Bowles’ sole issue is that he was entitled to a jury trial on his retaliation claim under 42 U.S.C. § 12203 (2000). We find this claim to be without merit. See Kramer v. Banc of Am. Sec., 355 F.3d 961, 964-66 (7th Cir.) (holding that because an ADA retaliation claimant is limited to equitable relief, he is not entitled to a jury trial), petition for cert. filed, — U.S. -, 124 S.Ct. 2876, — L.Ed.2d-, 72 U.S.L.W. 3674 (Apr. 16, 2004) (No. 03-14). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED